UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam High Income Securities Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2011 Date of reporting period: November 30, 2010 Item 1. Schedule of Investments: Putnam High Income Securities Fund The fund's portfolio 11/30/10 (Unaudited) CORPORATE BONDS AND NOTES (39.7%)(a) Principal amount Value Basic materials (3.2%) Associated Materials, LLC 144A company guaranty sr. notes 9 1/8s, 2017 $130,000 $132,600 Celanese US Holdings, LLC 144A company guaranty sr. notes 6 5/8s, 2018 (Germany) 55,000 56,513 Chemtura Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 25,000 26,438 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 150,000 163,500 Edgen Murray Corp. company guaranty sr. notes 12 1/4s, 2015 50,000 42,125 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 175,000 182,167 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 90,000 92,044 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 30,000 31,050 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 90,000 94,275 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 30,000 30,900 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A sr. notes 9s, 2020 55,000 54,588 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 60,000 64,050 Huntsman International, LLC 144A company guaranty sr. unsec. sub. notes 8 5/8s, 2021 55,000 58,300 Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 200,000 208,000 Ineos Group Holdings PLC company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 105,000 115,159 Jefferson Smurfit escrow bonds 8 1/4s, 2012 $49,000 1,991 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 80,000 102,201 Lyondell Chemical Co. sr. notes 11s, 2018 $320,000 356,000 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 325,000 350,594 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 15,000 16,800 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 115,000 120,463 Momentive Performance Materials, Inc. 144A notes 9s, 2021 155,000 154,225 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 105,000 95,025 Novelis, Inc. company guaranty sr. unsec. notes 11 1/2s, 2015 110,000 135,300 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 120,000 123,450 Old AII, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (NON) (PIK) 230,000 483 Omnova Solutions, Inc. 144A company guaranty sr. notes 7 7/8s, 2018 35,000 34,825 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 55,000 82,371 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $140,000 161,000 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 145,000 166,459 Sappi Papier Holding AG 144A company guaranty 6 3/4s, 2012 (Austria) 90,000 92,475 Sealed Air Corp. 144A sr. unsec. bonds 6 7/8s, 2033 55,000 51,277 Smurfit Kappa Funding PLC sr. sub. notes 7 3/4s, 2015 (Ireland) EUR 15,000 19,976 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $240,000 245,400 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 65,000 69,875 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 65,000 68,413 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 7 5/8s, 2020 40,000 42,800 Stone Container Corp. escrow bonds 8 3/8s, 2012 (In default) (NON) 95,000 3,800 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 105,000 136,500 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 45,000 46,238 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 160,000 164,800 Tutor Perini Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2018 45,000 45,338 USG Corp. 144A company guaranty sr. notes 8 3/8s, 2018 45,000 43,200 Vartellus Specialties, Inc. 144A company guaranty sr. notes 9 3/8s, 2015 60,000 62,550 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty Ser. B, 11 3/8s, 2016 80,000 78,100 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes FRN Ser. B, 4.037s, 2014 80,000 71,200 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 55,000 59,675 Capital goods (2.2%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 80,000 89,000 Alliant Techsystems, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2020 25,000 25,625 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015 (PIK) 117,500 128,075 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 185,000 192,400 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 100,000 129,917 Baldor Electric Co. company guaranty 8 5/8s, 2017 $75,000 83,625 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 90,000 92,250 Berry Plastics Corp. 144A sr. notes 9 3/4s, 2021 135,000 129,263 Case New Holland, Inc. 144A sr. notes 7 7/8s, 2017 (Netherlands) 80,000 88,200 Cleaver-Brooks, Inc. 144A sr. notes 12 1/4s, 2016 125,000 131,875 Graham Packaging Co., Inc. 144A company guaranty sr. notes 8 1/4s, 2018 20,000 20,400 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 130,000 145,113 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 325,000 392,985 Mueller Water Products, Inc. company guaranty sr. unsec. notes 7 3/8s, 2017 90,000 82,800 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 20,000 21,950 Polypore International, Inc. 144A sr. notes 7 1/2s, 2017 75,000 75,938 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 7 3/4s, 2016 (Luxembourg) 115,000 119,888 Reynolds Group Issuer, Inc. 144A sr. notes 7 1/8s, 2019 100,000 101,750 Ryerson Holding Corp. 144A sr. disc. notes zero %, 2015 100,000 46,250 Ryerson, Inc. company guaranty sr. notes 12s, 2015 225,000 230,906 Tenneco, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 175,000 184,625 Tenneco, Inc. company guaranty sr. unsec. sub. notes 8 5/8s, 2014 5,000 5,138 Tenneco, Inc. 144A sr. notes 7 3/4s, 2018 50,000 52,188 Terex Corp. sr. unsec. sub. notes 8s, 2017 200,000 197,250 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 100,000 100,750 Thermon Industries, Inc. 144A company guaranty sr. notes 9 1/2s, 2017 130,000 138,450 TransDigm, Inc. company guaranty sr. sub. notes 7 3/4s, 2014 50,000 51,375 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2014 100,000 102,750 Communication services (4.8%) Adelphia Communications Corp. escrow bonds zero %, 2011 20,000 300 Adelphia Communications Corp. escrow bonds zero %, 2011 235,000 3,525 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 225,000 229,219 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 125,000 135,938 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 35,000 37,538 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 65,000 68,900 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 299,815 352,657 CCO Holdings LLC/CCO Holdings Capital Corp. 144A company guaranty sr. notes 7 7/8s, 2018 55,000 56,925 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 230,000 235,750 Charter Communications Operating LLC/Charter Communications Operating Capital 144A company guaranty sr. notes 8s, 2012 110,000 114,950 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 130,000 117,650 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 160,000 169,400 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 120,000 127,350 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 85,000 86,913 Cricket Communications, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 215,000 198,338 CSC Holdings LLC sr. notes 6 3/4s, 2012 26,000 27,008 Digicel Group, Ltd. 144A sr. notes 8 1/4s, 2017 (Jamaica) 115,000 120,750 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 160,000 161,600 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 110,000 121,000 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 65,000 71,500 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2014 25,000 27,625 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 35,000 38,675 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes 9 1/4s, 2015 (Luxembourg) 70,000 71,925 Intelsat Jackson Holdings SA 144A sr. unsec. notes 7 1/4s, 2020 (Bermuda) 140,000 139,650 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 230,000 243,800 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 580,000 607,550 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 300,000 289,500 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 50,000 49,875 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 55,000 55,550 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 170,000 175,950 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 115,000 109,538 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 255,000 246,075 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 215,000 238,650 PAETEC Escrow Corp. 144A sr. unsec. notes 9 7/8s, 2018 100,000 98,750 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 115,000 120,175 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 145,000 146,813 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 20,000 20,200 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 90,000 101,925 Qwest Corp. sr. unsec. unsub. notes 8 3/8s, 2016 20,000 24,000 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 65,000 70,038 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 35,000 38,325 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 145,000 156,600 Sprint Capital Corp. company guaranty 6 7/8s, 2028 325,000 276,250 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 150,000 156,000 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 175,000 195,563 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) 80,000 78,800 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 110,000 122,100 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) EUR 50,000 72,813 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Italy) (PIK) $107,145 121,074 Windstream Corp. company guaranty 8 5/8s, 2016 110,000 114,125 Windstream Corp. company guaranty 8 1/8s, 2013 95,000 103,788 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 35,000 36,050 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 125,000 131,250 Consumer cyclicals (9.3%) Affinion Group Holdings, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 125,000 124,375 Affinion Group Holdings, Inc. 144A sr. notes 10 3/4s, 2016 95,000 105,450 Affinion Group, Inc. company guaranty 11 1/2s, 2015 110,000 110,825 Affinion Group, Inc. 144A sr. notes 7 7/8s, 2018 135,000 124,538 AMC Entertainment, Inc. company guaranty 11s, 2016 77,000 81,620 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 255,000 244,800 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 160,000 158,400 American Media Operations, Inc. 144A sr. sub. notes 14s, 2013 (PIK) 224,930 141,706 American Media Operations, Inc. 144A sr. unsec. notes 9s, 2013 (PIK) 18,880 19,258 Ameristar Casinos, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 80,000 85,600 Aramark Corp. company guaranty 8 1/2s, 2015 120,000 124,200 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 40,000 40,700 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 50,000 47,188 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 65,000 62,400 Beazer Homes USA, Inc. 144A sr. notes 9 1/8s, 2019 75,000 70,688 Belo Corp. sr. unsec. unsub. notes 8s, 2016 30,000 31,800 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 160,000 160,800 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 35,000 35,700 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 100,000 102,125 Building Materials Corp. 144A sr. notes 7s, 2020 45,000 46,350 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 50,000 49,000 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 11 1/8s, 2014 170,000 174,675 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 9 1/8s, 2018 20,000 21,300 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 210,000 210,000 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 95,000 94,288 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 40,000 41,100 Cinemark, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 85,000 91,163 Clear Channel Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2013 145,000 131,588 Clear Channel Communications, Inc. sr. unsec. unsub. notes 5s, 2012 110,000 105,600 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2017 50,000 53,000 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 160,000 170,800 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 205,000 220,375 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 150,000 163,688 DISH DBS Corp. company guaranty 7 1/8s, 2016 110,000 113,025 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 135,000 141,750 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 195,000 215,719 Ferrellgas LP/Ferrellgas Finance Corp. 144A sr. notes 6 1/2s, 2021 65,000 64,025 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 235,000 266,725 Gateway Casinos & Entertainment, Ltd. 144A company guaranty sr. notes 8 7/8s, 2017 CAD 35,000 35,121 Giraffe Acquisition Corp. 144A sr. unsec. notes 9 1/8s, 2018 $55,000 55,275 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 215,000 235,425 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 130,000 130,000 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 75,000 79,781 Hanesbrands, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 125,000 119,375 Harrah's Operating Co., Inc. company guaranty sr. notes 10s, 2018 387,000 327,015 Harrah's Operating Co., Inc. company guaranty sr. notes 10s, 2015 30,000 27,900 Harrah's Operating Co., Inc. sr. notes 11 1/4s, 2017 220,000 239,800 Interactive Data Corp. 144A company guaranty sr. notes 10 1/4s, 2018 220,000 237,600 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 195,000 185,006 Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 50,000 54,250 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 280,000 293,300 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 10,000 11,425 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 40,000 42,200 Lear Corp. company guaranty sr. unsec. bond 7 7/8s, 2018 25,000 26,750 Lear Corp. company guaranty sr. unsec. notes 8 1/8s, 2020 190,000 207,100 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 145,000 150,256 Lennar Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2018 155,000 146,088 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 80,000 84,000 Levi Strauss & Co. sr. unsec. unsub. notes 7 5/8s, 2020 100,000 102,500 Limited Brands, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 50,000 53,000 M/I Homes, Inc. 144A sr. unsec. notes 8 5/8s, 2018 170,000 169,575 Macy's Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2015 75,000 87,375 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 160,000 172,800 Marquee Holdings, Inc. sr. disc. notes 9.505s, 2014 145,000 119,263 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default) (NON) 200,000 24,000 McClatchy Co. (The) company guaranty sr. notes 11 1/2s, 2017 105,000 109,988 Meritage Homes Corp. company guaranty sr. unsec. unsub. notes 7.15s, 2020 15,000 14,888 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 50,000 43,250 MGM Resorts International sr. notes 10 3/8s, 2014 20,000 22,200 MGM Resorts International sr. notes 6 3/4s, 2012 2,000 1,963 MGM Resorts International 144A sr. notes 9s, 2020 25,000 27,250 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 225,000 243,281 Michaels Stores, Inc. 144A sr. notes 7 3/4s, 2018 90,000 87,525 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 225,000 231,750 Navistar International Corp. sr. notes 8 1/4s, 2021 165,000 176,550 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 5,587 5,810 Neiman-Marcus Group, Inc. company guaranty sr. unsec. sub. notes 10 3/8s, 2015 65,000 68,413 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. 144A sr. notes 8 7/8s, 2017 130,000 135,525 Nielsen Finance LLC Co. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 95,000 96,663 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016 (STP) 215,000 217,150 Nortek, Inc. company guaranty sr. notes 11s, 2013 110,155 115,938 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 90,000 90,000 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 300,000 356,250 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 30,000 32,925 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 150,000 147,375 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 65,000 65,813 PHH Corp. 144A sr. unsec. notes 9 1/4s, 2016 60,000 61,500 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 35,000 37,669 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 180,000 177,525 QVC Inc. 144A sr. notes 7 1/2s, 2019 140,000 147,000 QVC Inc. 144A sr. notes 7 3/8s, 2020 65,000 67,925 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 35,000 36,925 Roofing Supplay Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 30,000 29,775 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 235,000 230,888 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 104,000 117,520 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 85,000 79,263 Sinclair Television Group, Inc. 144A sr. notes 8 3/8s, 2018 65,000 66,625 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 35,000 38,500 Standard Pacific Corp. company guaranty sr. notes 10 3/4s, 2016 115,000 131,100 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 25,000 25,750 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 110,000 116,875 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 195,000 219,375 Toys R US-Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 30,000 30,825 Travelport LLC company guaranty 11 7/8s, 2016 150,000 153,375 Travelport LLC company guaranty 9 7/8s, 2014 155,000 153,450 Travelport LLC/Travelport, Inc. 144A company guaranty sr. unsec. notes 9s, 2016 55,000 54,588 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 60,000 80,154 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2014 EUR 80,000 106,872 Umbrella Acquisition, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/4s, 2015 (PIK) $158,966 168,107 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 50,000 52,750 Universal City Development Partners, Ltd. company guaranty sr. unsec. sub. notes 10 7/8s, 2016 35,000 37,975 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 10,000 10,225 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (F)(PIK) 184,377 9,219 WMG Acquisition Corp. company guaranty sr. sec. notes 9 1/2s, 2016 155,000 161,588 WMG Acquisition Corp. company guaranty sr. sub. notes 7 3/8s, 2014 60,000 55,800 WMG Holdings Corp. company guaranty sr. unsec. disc. notes 9 1/2s, 2014 30,000 27,675 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 144A company guaranty 1st mtge. notes 7 3/4s, 2020 70,000 73,850 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 145,000 169,650 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 130,000 129,350 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 190,000 196,413 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 180,000 197,100 Consumer staples (3.5%) Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 30,000 31,425 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2014 100,000 101,000 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 150,000 150,000 Blue Acquisition Sub., Inc. 144A company guaranty sr. unsec. notes 9 7/8s, 2018 75,000 78,563 Central Garden & Pet Co. sr. sub. notes 8 1/4s, 2018 140,000 143,150 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 85,000 84,150 Chiquita Brands International, Inc. sr. unsec. unsub. notes 8 7/8s, 2015 30,000 30,300 CKE Restaurants, Inc. 144A sr. notes 11 3/8s, 2018 115,000 122,475 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 145,000 155,513 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 130,000 140,400 Dean Foods Co. company guaranty 7s, 2016 50,000 45,875 DineEquity, Inc. 144A sr. unsec. notes 9 1/2s, 2018 105,000 108,675 Dole Food Co. sr. notes 13 7/8s, 2014 94,000 113,975 Dole Food Co. 144A sr. sec. notes 8s, 2016 65,000 67,600 Dunkin Finance Corp. 144A sr. notes 9 5/8s, 2018 50,000 50,313 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 155,000 157,519 Great Atlantic & Pacific Tea Co. 144A sr. notes 11 3/8s, 2015 40,000 31,700 Harry & David Operations Corp. company guaranty sr. unsec. notes 9s, 2013 115,000 80,788 Harry & David Operations Corp. company guaranty sr. unsec. notes FRN 5.297s, 2012 40,000 29,200 Hertz Corp. company guaranty 8 7/8s, 2014 165,000 167,681 Hertz Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2018 45,000 45,450 Hertz Holdings Netherlands BV 144A sr. bond 8 1/2s, 2015 (Netherlands) EUR 110,000 151,907 JBS USA LLC/JBS USA Finance, Inc. sr. notes 11 5/8s, 2014 $60,000 69,900 Libbey Glass, Inc. 144A sr. notes 10s, 2015 80,000 85,600 Michael Foods, Inc. 144A sr. notes 9 3/4s, 2018 55,000 59,400 Pinnacle Foods Finance LLC/Pinnacle Foods Finance Corp. sr. notes 9 1/4s, 2015 45,000 46,294 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 75,000 78,000 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2018 45,000 46,800 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 95,000 95,950 Revlon Consumer Products Corp. company guaranty sr. notes 9 3/4s, 2015 80,000 84,000 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 40,000 41,500 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 65,000 61,263 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 210,000 174,300 Rite Aid Corp. 144A company guaranty sr. unsub. notes 8s, 2020 35,000 36,050 Roadhouse Financing, Inc. 144A sr. notes 10 3/4s, 2017 75,000 79,313 RSC Equipment Rental, Inc. 144A sr. sec. notes 10s, 2017 25,000 27,625 Service Corporation International sr. notes 7s, 2019 50,000 50,000 Service Corporation International sr. notes 7s, 2017 65,000 66,869 Service Corporation International sr. unsec. 7 3/8s, 2014 125,000 136,563 Simmons Foods, Inc. 144A sr. notes 10 1/2s, 2017 75,000 78,188 Smithfield Foods, Inc. 144A sr. sec. notes 10s, 2014 130,000 146,900 Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019 (PIK) 117,016 129,888 Spectrum Brands, Inc. 144A sr. notes 9 1/2s, 2018 95,000 102,838 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 340,000 337,450 SUPERVALU, Inc. sr. unsec. notes 8s, 2016 85,000 83,513 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 305,000 361,425 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 45,000 44,325 Wendy's/Arby's Restaurants LLC company guaranty sr. unsec. unsub. notes 10s, 2016 225,000 245,250 West Corp. 144A sr. notes 7 7/8s, 2019 65,000 64,188 West Corp. 144A sr. unsec. notes 8 5/8s, 2018 70,000 72,800 Energy (5.3%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 140,000 150,234 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 105,000 111,944 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 50,000 47,416 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 105,000 114,975 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 95,000 96,069 ATP Oil & Gas Corp. 144A sr. notes 11 7/8s, 2015 50,000 44,875 Brigham Exploration Co. 144A company guaranty sr. unsec. notes 8 3/4s, 2018 90,000 95,850 Carrizo Oil & Gas, Inc. 144A sr. unsec. notes 8 5/8s, 2018 140,000 139,300 Chaparral Energy, Inc. company guaranty 8 1/2s, 2015 88,000 86,900 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 155,000 151,900 Chaparral Energy, Inc. 144A sr. notes 9 7/8s, 2020 85,000 87,550 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 35,000 39,200 Complete Production Services, Inc. company guaranty 8s, 2016 100,000 102,500 Compton Petroleum Finance Corp. company guaranty sr. unsec. notes 10s, 2017 (Canada) 100,725 84,105 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 110,000 112,200 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 300,000 295,500 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 15,000 16,125 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2020 215,000 232,738 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8s, 2017 130,000 139,750 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 230,000 239,775 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 95,000 103,550 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 180,000 185,400 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 250,000 237,500 Expro Finance Luxemburg 144A sr. notes 8 1/2s, 2016 (Luxembourg) 130,000 126,425 Forest Oil Corp. sr. notes 8s, 2011 185,000 193,325 Frac Tech Services, LLC/Frac Tech Finance, Inc 144A company guaranty sr. notes 7 1/8s, 2018 115,000 114,138 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 345,000 358,800 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 60,000 47,700 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 275,000 278,438 International Coal Group, Inc. sr. notes 9 1/8s, 2018 225,000 244,688 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 235,000 248,513 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 90,000 94,500 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 210,000 214,200 Offshore Group Investments, Ltd. 144A sr. notes 11 1/2s, 2015 70,000 73,850 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 50,000 34,750 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 290,000 199,375 OPTI Canada, Inc. 144A company guaranty sr. notes 9 3/4s, 2013 (Canada) 30,000 30,300 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 10,000 9,950 Peabody Energy Corp. company guaranty 7 3/8s, 2016 295,000 325,238 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 10,000 10,800 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 135,000 152,213 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 265,000 296,800 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 75,000 77,813 Plains Exploration & Production Co. company guaranty 7s, 2017 375,000 379,688 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 50,000 51,125 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 70,000 80,325 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 50,000 51,750 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 115,000 123,050 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 185,000 170,663 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 230,000 218,500 SandRidge Energy, Inc. 144A sr. unsec. notes 9 7/8s, 2016 55,000 56,925 Trico Shipping AS 144A sr. notes 13 7/8s, 2014 (Norway) (In default) (NON) 205,000 170,150 Whiting Petroleum Corp. company guaranty 7s, 2014 90,000 93,600 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 115,000 139,061 Financials (4.0%) ABN Amro North American Holding Preferred Capital Repackage Trust I 144A jr. sub. bonds FRB 6.523s, perpetual maturity 75,000 64,875 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 65,000 68,413 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.497s, 2014 65,000 58,177 Ally Financial, Inc. 144A company guaranty notes 6 1/4s, 2017 90,000 86,400 Ally Financial, Inc. 144A company guaranty sr. unsec. notes 8s, 2020 60,000 61,800 Ally Financial, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 45,000 44,100 American General Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 175,000 162,313 American General Finance Corp. sr. unsec. notes Ser. MTNJ, 6.9s, 2017 295,000 233,788 American General Finance Corp. sr. unsec. notes Ser. MTNJ, 5 5/8s, 2011 30,000 29,400 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 120,000 122,400 BAC Capital Trust VI bank guaranty jr. unsec. sub. notes 5 5/8s, 2035 85,000 75,877 BAC Capital Trust XI bank guaranty jr. unsec. sub. notes 6 5/8s, 2036 70,000 66,882 BankAmerica Capital II bank guaranty jr. unsec. sub. notes 8s, 2026 30,000 30,150 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 80,000 77,900 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 170,000 196,988 CB Richard Ellis Services, Inc. 144A company guaranty sr. unsec. notes 6 5/8s, 2020 65,000 65,000 CIT Group, Inc. sr. bonds 7s, 2017 476,354 464,445 CIT Group, Inc. sr. bonds 7s, 2016 349,538 343,421 CIT Group, Inc. sr. bonds 7s, 2015 147,723 145,507 CIT Group, Inc. sr. bonds 7s, 2014 57,723 57,146 CIT Group, Inc. sr. bonds 7s, 2013 96,815 96,936 Dresdner Funding Trust I 144A bonds 8.151s, 2031 140,000 130,200 E*Trade Financial Corp. sr. unsec. notes 7 3/8s, 2013 90,000 89,100 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 137,000 157,893 HBOS Capital Funding LP 144A bank guaranteed jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 175,000 152,688 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 135,000 129,323 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 180,000 180,000 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 115,000 115,000 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 240,000 238,200 ING Groep NV unsec. sub. notes 5.775s, perpetual maturity (Netherlands) 40,000 33,600 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 5.95s, 2013 (R) 110,000 100,100 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 35,000 37,975 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 168,000 173,460 Liberty Mutual Group, Inc. 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 25,000 31,095 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 50,000 49,500 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 190,000 202,350 NB Capital Trust IV jr. unsec. sub. notes 8 1/4s, 2027 30,000 30,225 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 145,000 144,456 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 (R) 125,000 124,688 Provident Funding Associates 144A sr. notes 10 1/4s, 2017 115,000 118,738 Regions Financing Trust II company guaranty jr. unsec. sub. bond FRB 6 5/8s, 2047 105,000 85,050 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 275,000 269,500 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, 2049 (United Kingdom) 185,000 159,100 Sabra Health Care LP/Sabra Capital Corp. 144A company guaranty sr. notes 8 1/8s, 2018 (R) 80,000 80,800 SLM Corp. sr. notes Ser. MTN, 8s, 2020 90,000 90,450 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 260,000 271,505 SLM Corp. sr. unsec. unsub. notes Ser. MTNA, 5s, 2013 60,000 59,550 Health care (2.9%) Biomet, Inc. company guaranty sr. unsec. bond 10s, 2017 220,000 239,800 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 130,000 136,988 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 40,000 41,850 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 30,000 29,738 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 90,000 89,213 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 160,000 160,400 HCA Holdings, Inc. 144A sr. unsec. notes 7 3/4s, 2021 110,000 108,213 HCA, Inc. company guaranty sr. notes 9 7/8s, 2017 45,000 49,163 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016 (PIK) 267,000 285,356 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 215,000 234,350 HCA, Inc. sr. notes 6.95s, 2012 70,000 71,663 HCA, Inc. sr. sec. notes 9 1/4s, 2016 355,000 379,850 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 245,000 247,144 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 355,000 359,438 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 95,000 100,938 Quintiles Transnational Corp. 144A sr. notes 9 1/2s, 2014 (PIK) 50,000 50,750 Select Medical Corp. company guaranty 7 5/8s, 2015 85,000 84,575 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 80,000 81,200 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 131,119 132,430 Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 30,000 32,400 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 15,000 16,763 Tenet Healthcare Corp. sr. notes 9s, 2015 270,000 289,575 Tenet Healthcare Corp. 144A sr. unsec. notes 8s, 2020 110,000 107,800 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 265,000 272,288 US Oncology Holdings, Inc. sr. unsec. notes FRN 6.737s, 2012 (PIK) 141,000 141,000 US Oncology, Inc. company guaranty sr. unsec. sub. notes 10 3/4s, 2014 35,000 36,225 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 20,000 19,500 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 45,000 44,269 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 20,000 19,750 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 280,000 297,334 Technology (2.3%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 85,000 89,675 Advanced Micro Devices, Inc. 144A sr. notes 7 3/4s, 2020 40,000 41,000 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 25,000 20,250 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 145,000 143,913 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 212,350 205,449 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 65,000 62,563 Fidelity National Information Services, Inc. 144A company guaranty sr. notes 7 7/8s, 2020 65,000 69,388 Fidelity National Information Services, Inc. 144A company guaranty sr. notes 7 5/8s, 2017 65,000 68,575 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 (PIK) 339,824 293,098 First Data Corp. company guaranty sr. unsec. notes 9 7/8s, 2015 170,000 144,500 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 155,000 119,350 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014 (PIK) 23,647 23,765 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 246,000 249,690 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 59,000 55,903 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 70,000 75,775 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 120,000 125,700 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 55,000 57,750 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 25,000 27,375 Jazz Technologies, Inc. 144A notes 8s, 2015 (F) 625,000 550,000 NXP BV/NXP Funding, LLC company guaranty Ser. EXCH, 9 1/2s, 2015 (Netherlands) 150,000 153,750 NXP BV/NXP Funding, LLC company guaranty sr. notes FRN Ser. EXCH, 3.039s, 2013 (Netherlands) 150,000 141,750 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 100,000 108,000 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 156,000 161,850 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 160,000 160,000 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 190,000 227,050 Transportation (0.1%) AMGH Merger Sub., Inc. 144A company guaranty sr. notes 9 1/4s, 2018 70,000 72,800 Inaer Aviation Finance Ltd. 144A sr. notes 9 1/2s, 2017 (Spain) EUR 70,000 88,043 Utilities and power (2.1%) AES Corp. (The) sr. unsec. notes 8s, 2020 $55,000 57,475 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 85,000 88,400 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 100,000 101,750 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 95,000 95,530 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 230,000 150,075 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 75,000 64,125 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 20,000 19,300 Edison Mission Energy sr. unsec. notes 7.2s, 2019 85,000 65,450 Edison Mission Energy sr. unsec. notes 7s, 2017 40,000 31,400 El Paso Corp. sr. unsec. notes 12s, 2013 35,000 42,788 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 100,000 103,875 El Paso Natural Gas Co. debs. 8 5/8s, 2022 40,000 50,118 Energy Future Holdings Corp. company guaranty sr. unsec. notes 11 1/4s, 2017 (PIK) 28,090 17,416 Energy Future Holdings Corp. 144A sr. sec. bond 10s, 2020 45,000 46,042 Energy Future Intermediate Holdings Co., LLC sr. notes 10s, 2020 62,000 63,591 Energy Future Intermediate Holdings Co., LLC sr. notes 9 3/4s, 2019 256,000 256,640 GenOn Escrow Corp. 144A sr. notes 9 7/8s, 2020 190,000 180,975 GenOn Escrow Corp. 144A sr. unsec. notes 9 1/2s, 2018 25,000 23,750 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 25,000 26,875 KCP&L Greater Missouri Operations Co. sr. unsec. notes 7.95s, 2011 5,000 5,056 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 170,000 172,975 Mirant North America, LLC company guaranty 7 3/8s, 2013 235,000 238,525 NRG Energy, Inc. company guaranty 7 3/8s, 2017 100,000 100,500 NRG Energy, Inc. company guaranty 7 1/4s, 2014 80,000 81,600 NRG Energy, Inc. sr. notes 7 3/8s, 2016 355,000 356,775 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 70,000 70,798 NV Energy, Inc. sr. unsec. unsub. notes 8 5/8s, 2014 115,000 118,450 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 140,000 155,400 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 15,000 16,108 Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 (PIK) 178,506 96,393 Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 15s, 2021 75,000 69,000 Total corporate bonds and notes (cost $55,265,780) CONVERTIBLE BONDS AND NOTES (30.7%)(a) Principal amount Value Basic materials (1.2%) Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 $535,000 $630,297 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 335,000 558,613 USEC, Inc. cv. sr. unsec. notes 3s, 2014 600,000 534,750 Capital goods (1.9%) AAR CORP. 144A cv. sr. unsec. notes 2 1/4s, 2016 1,300,000 1,235,000 Alliant Techsystems, Inc. cv. company guaranty sr. sub. notes 3s, 2024 100,000 112,000 General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 1,075,000 1,226,844 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 75,000 70,875 Communication services (4.6%) Cogent Communication Group, Inc. cv. sr. unsec. notes 1s, 2027 800,000 671,000 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 1,160,000 1,046,900 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 3 1/2s, 2012 1,700,000 1,621,375 NII Holdings, Inc. cv. sr. unsec. notes 3 1/8s, 2012 1,400,000 1,359,750 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 1,170,000 1,848,600 Consumer cyclicals (6.2%) CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 267,000 289,194 Charming Shoppes, Inc. cv. sr. unsec. notes 1 1/8s, 2014 1,175,000 981,125 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 631,000 1,217,483 Icahn Enterprises LP 144A cv. sr. unsec. notes FRN 4s, 2013 900,000 870,750 International Game Technology 144A cv. sr. unsec. notes 3 1/4s, 2014 375,000 410,175 Liberty Media, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 1,900,000 1,009,565 Live Nation Entertainment, Inc. cv. sr. unsec. notes 2 7/8s, 2027 1,145,000 1,016,188 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 800,000 633,000 Sinclair Broadcast Group, Inc. cv. unsec. sub. debs 6s, 2012 1,525,000 1,505,938 Sirius Satellite Radio, Inc. cv. sr. unsec. notes 3 1/4s, 2011 378,000 378,000 XM Satellite Radio Holdings, Inc. 144A cv. sr. unsec. sub. notes 7s, 2014 547,000 623,908 Consumer staples (1.5%) Pantry, Inc. (The) cv. company guaranty sr. unsec. sub. notes 3s, 2012 968,000 941,380 Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 470,000 444,761 Spartan Stores, Inc. cv. sr. unsec. notes 3 3/8s, 2027 883,000 809,049 Energy (3.3%) Carrizo Oil & Gas, Inc. cv. sr. unsec. unsub. notes 4 3/8s, 2028 225,000 216,563 Chesapeake Energy Corp. cv. sr. unsec. notes company guaranty 2 1/2s, 2037 1,455,000 1,227,656 Global Industries, Ltd. cv. sr. unsec. notes 2 3/4s, 2027 573,000 419,723 Helix Energy Solutions Group, Inc. cv. sr. unsec. unsub. notes 3 1/4s, 2025 1,120,000 1,072,400 International Coal Group, Inc. cv. company guaranty sr. unsec. notes 4s, 2017 282,000 424,466 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 400,000 499,500 Penn Virginia Corp. cv. sr. unsec. sub. notes 4 1/2s, 2012 870,000 856,950 Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 (In default) (NON) 500,000 35,625 Financials (2.9%) Annaly Capital Management, Inc. cv. sr. unsec. unsub. notes 4s, 2015 (R) 400,000 452,500 CapitalSource, Inc. cv. company guaranty sr. unsec. sub. notes 7 1/4s, 2037 300,000 302,250 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 (R) 545,000 742,563 KKR Financial Holdings, LLC cv. sr. unsec. notes 7 1/2s, 2017 598,000 801,320 Old Republic International Corp. cv. sr. unsec. unsub. notes 8s, 2012 944,000 1,143,420 Tower Group, Inc. 144A cv. sr. unsec. notes 5s, 2014 679,000 763,875 Health care (3.2%) Amylin Pharmaceuticals, Inc. cv. sr. unsec. notes 3s, 2014 850,000 732,063 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) 1,065,000 902,588 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) 445,000 445,000 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero %, 12/15/13) 2037 (STP) 1,200,000 1,113,000 LifePoint Hospitals, Inc. cv. sr. unsec. sub. notes 3 1/4s, 2025 400,000 399,500 Omnicare, Inc. cv. company guaranty sr. unsec. debs Ser. OCR, 3 1/4s, 2035 788,000 732,840 Providence Service Corp. (The) cv. sr. unsec. sub. notes 6 1/2s, 2014 302,000 302,000 Technology (5.6%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 829,000 830,036 ARRIS Group, Inc. cv. sr. unsec. notes 2s, 2026 1,470,000 1,469,081 EnerSys cv. sr. unsec. notes stepped-coupon 3 3/8s (zero %, 6/1/15) 2038 (STP) 437,000 485,616 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes 2 5/8s, 2026 650,000 695,500 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 205,000 173,225 Quantum Corp. 144A cv. sr. unsec. sub. notes 3 1/2s, 2015 793,000 867,304 Safeguard Scientifics, Inc. cv. sr. unsec. sub. notes 10 1/8s, 2014 1,800,000 2,265,750 TeleCommunication Systems, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 875,000 815,938 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 375,000 419,063 Transportation (0.3%) AMR Corp. cv. company guaranty sr. unsub. notes 6 1/4s, 2014 355,000 420,675 Total convertible bonds and notes (cost $38,668,697) CONVERTIBLE PREFERRED STOCKS (24.3%)(a) Shares Value Basic materials (1.3%) Smurfit-Stone Container Corp. zero % cv. pfd. (F) 65,720 $657 Vale Capital II $3.375 cv. pfd. (Cayman Islands) 21,400 1,896,575 Communication services (2.1%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 30,900 1,274,625 Crown Castle International Corp. $3.125 cum. cv. pfd. 29,498 1,762,506 Consumer cyclicals (8.1%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 88,700 2,128,800 Ford Motor Co. Capital Trust II $3.25 cum. cv. pfd. 44,070 2,266,851 General Motors Co. Ser. B, $2.375 cv. pfd. 74,310 3,767,517 Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 990 990,000 Retail Ventures, Inc. $3.312 cv. pfd. 27,400 1,637,424 Stanley Black & Decker, Inc. $4.75 cv. pfd. 8,247 841,194 Consumer staples (2.0%) Bunge, Ltd. $4.875 cv. pfd. 11,485 1,025,036 Dole Food Automatic Exchange 144A 7.00% cv. pfd. (NON) 58,672 573,225 Newell Financial Trust I $2.625 cum. cv. pfd. 30,380 1,298,745 Energy (1.0%) Apache Corp. Ser. D, $3.00 cv. pfd. 23,200 1,406,848 Financials (6.5%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. 28,010 644,230 AMG Capital Trust II $2.575 cv. pfd. 16,395 636,331 Assured Guaranty, Ltd. $4.25 cv. pfd. (Bermuda) 6,000 426,840 Bank of America Corp. Ser. L, 7.25% cv. pfd. 1,667 1,546,143 Citigroup, Inc. $7.50 cv. pfd. 10,000 1,250,000 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 51,500 1,001,515 Hartford Financial Services Group, Inc. (The) $1.182 cv. pfd. 29,500 680,344 Huntington Bancshares Ser. A, 8.50% cv. pfd. 820 831,788 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 850 442 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 1,050 1,036,350 XL Group, Ltd. $2.688 cv. pfd. 45,545 1,300,765 Utilities and power (3.3%) AES Trust III $3.375 cv. pfd. 27,800 1,334,400 El Paso Corp. 4.99% cv. pfd. 1,090 1,276,663 Great Plains Energy, Inc. $6.00 cv. pfd. 20,806 1,281,442 PPL Corp. $4.75 cv. pfd. 14,345 776,065 Total convertible preferred stocks (cost $33,089,574) COMMON STOCKS (1.7%)(a) Shares Value AES Corp. (The) (NON) 6,265 $67,725 Alliance HealthCare Services, Inc. (NON) 14,750 55,313 American Media Operations, Inc. 144A (F) 3,597 1 Avis Budget Group, Inc. (NON) 3,210 42,661 Bohai Bay Litigation, LLC (Escrow) (F) 406 1,267 CIT Group, Inc. (NON) 1,016 40,091 Community Health Systems, Inc. (NON) 2,371 75,540 Dana Holding Corp. (NON) 4,540 68,599 El Paso Corp. 4,940 66,641 FelCor Lodging Trust, Inc. (NON) (R) 8,485 50,316 Fortescue Metals Group, Ltd. (Australia) (NON) 9,200 55,630 Freeport-McMoRan Copper & Gold, Inc. Class B 1,100 111,452 General Motors Co. (NON) 2,830 96,786 Interpublic Group of Companies, Inc. (The) (NON) 3,010 32,057 Leap Wireless International, Inc. (NON) 1,316 14,325 Louisiana-Pacific Corp. (NON) 6,054 49,643 Merck & Co., Inc. 19,621 676,335 Newell Rubbermaid, Inc. 12,200 204,594 Nortek, Inc. (NON) 2,860 117,260 Owens Corning, Inc. (NON) 975 25,652 Petrohawk Energy Corp. (NON) 4,123 73,513 Sealy Corp. (NON) 29,223 88,253 Service Corporation International 9,975 80,399 Spectrum Brands Holdings, Inc. (NON) 1,789 48,357 Sprint Nextel Corp. (NON) 19,115 72,255 Stallion Oilfield Holdings, Ltd. 1,473 34,247 Temple-Inland, Inc. 1,645 34,496 Terex Corp. (NON) 1,305 31,685 Trump Entertainment Resorts, Inc. (F) 152 2,432 TRW Automotive Holdings Corp. (NON) 1,540 73,135 Vertis Holdings, Inc. (F)(NON) 7,497 7 Total common stocks (cost $2,501,802) UNITS (0.9%)(a) Units Value Hercules, Inc. cv. jr. unsec. sub. debs. units 6 1/2s, 2029 1,540,000 $1,309,000 Total units (cost $1,252,362) PREFERRED STOCKS (0.1%)(a) Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 211 $188,383 Total preferred stocks (cost $122,992) WARRANTS (%)(a)(NON) Expiration date Strike Price Warrants Value Smurfit Kappa Group PLC 144A (Ireland) (F) 10/1/13 EUR 0.001 119 $5,446 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $0.01 168,777 40,505 Vertis Holdings, Inc. (F) 10/18/15 0.01 309 1 Total warrants (cost $38,280) SENIOR LOANS (%)(a)(c) Principal amount Value GateHouse Media, Inc. bank term loan FRN Ser. B, 2.26s, 2014 $90,841 $32,573 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.26s, 2014 33,896 12,154 Total senior loans (cost $119,074) SHORT-TERM INVESTMENTS (2.1%)(a) Shares Value Putnam Money Market Liquidity Fund 0.19% (e) 3,009,547 $3,009,547 Total short-term investments (cost $3,009,547) TOTAL INVESTMENTS Total investments (cost $134,068,108) (b) FORWARD CURRENCY CONTRACTS at 11/30/10 (aggregate face value $1,614,978) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Canadian Dollar Sell 12/15/10 $34,114 $34,972 $858 Euro Sell 12/15/10 115,514 124,156 8,642 Citibank, N.A. Euro Buy 12/15/10 21,724 23,162 (1,438) Credit Suisse AG Euro Buy 12/15/10 20,033 21,362 (1,329) Deutsche Bank AG Euro Sell 12/15/10 123,579 131,729 8,150 Goldman Sachs International Euro Sell 12/15/10 117,985 125,776 7,791 HSBC Bank USA, National Association Euro Sell 12/15/10 49,432 52,708 3,276 JPMorgan Chase Bank, N.A. Euro Buy 12/15/10 134,766 143,657 (8,891) Royal Bank of Scotland PLC (The) Euro Buy 12/15/10 73,367 78,212 (4,845) State Street Bank and Trust Co. Euro Sell 12/15/10 63,220 67,024 3,804 UBS AG Euro Sell 12/15/10 92,619 98,744 6,125 Westpac Banking Corp. Australian Dollar Sell 12/15/10 59,827 62,362 2,535 Euro Sell 12/15/10 610,870 651,114 40,244 Total Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro USD / $ United States Dollar Key to holding's abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes MTN Medium Term Notes MTNA Medium Term Notes Class A MTNI Medium Term Notes Class I MTNJ Medium Term Notes Class J Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2010 through November 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $143,724,733. (b) The aggregate identified cost on a tax basis is $134,213,732, resulting in gross unrealized appreciation and depreciation of $12,675,568 and $3,849,115, respectively, or net unrealized appreciation of $8,826,453. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $633 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $19,367,211 and $17,860,228, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $12,749 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to manage foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $16,503 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $195,591 $55,630 $ Capital goods 31,685 Communication services 86,580 Consumer cyclicals 552,058 2,440 Consumer staples 376,011 Energy 73,513 34,247 1,267 Financials 40,091 Health care 807,188 Utilities and power 134,366 Total common stocks Convertible bonds and notes 44,074,510 Convertible preferred stocks 34,892,664 657 Corporate bonds and notes 56,524,859 559,219 Preferred stocks 188,383 Senior loans 44,727 Units 1,309,000 Warrants 45,952 Short-term investments 3,009,547 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $64,922 $ Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $81,425 $16,503 Equity contracts 45,952 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Income Securities Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 27, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 27, 2011
